Citation Nr: 0913740	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-41 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a thoracolumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1959 to December 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran participated in a videoconference hearing with 
the undersigned Veterans Law Judge in April 2007.  A 
transcript of that proceeding has been associated with the 
Veteran's claims folder.

In July 2007, the Board remanded the Veteran's claim for 
additional development and appropriate notice.  As a 
preliminary matter, the Board finds that the remand 
directives have been substantially completed, and, thus, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's thoracolumbar spine disability is not 
related to an in-service disease or injury.   


CONCLUSION OF LAW

A thoracolumbar spine disability was not incurred in or 
aggravated by active service nor may arthritis be presumed to 
be.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in February 2005, prior to the July 2005 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for a thoracolumbar spine 
disability.  The RO also explained what information and 
evidence he must submit and what information and evidence 
will be obtained by VA.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board observes that the Veteran was not provided VCAA 
notice regarding the elements of effective date or disability 
rating prior to the rating decision on appeal.  However, he 
was provided with such information by a notification letter 
dated in July 2007.  Moreover, the Veteran's claim for 
service connection for a thoracolumbar spine disability is 
being denied and, consequently, no disability rating or 
effective date will be assigned.  Therefore, the Veteran is 
not prejudiced by a decision at this time.  
 
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also concludes VA's duty to assist has been 
satisfied.  All relevant medical records pertinent to the 
issue decided herein are in the claims folder.  Nothing 
indicates that the Veteran has identified the existence of 
any relevant evidence that has not been obtained or 
requested.  

The Board acknowledges that the Veteran's service treatment 
records are not available.  The RO requested the Veteran's 
service treatment records; however, the February 2005 
response from the National Personnel Records Center (NPRC) 
stated that the Veteran's service records were fire-related 
and that there were no service medical records or Office of 
the Surgeon General (SGO) records available.  In accordance 
with the July 2007 remand instructions, the RO also requested 
a search of the morning reports with respect to any notations 
of a back injury and associated limited morning reports with 
the claims folder.  In such situations, the Board has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case 
law does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records. See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) (wherein the Court declined to 
apply an "adverse presumption" where records have been lost 
or destroyed while in government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

In this case, the Board finds that an examination is not 
necessary.  Although the Veteran's service treatment records 
are not available, the morning reports were searched and 
there were no notations or documentation indicating that the 
Veteran suffered a back injury.  Furthermore, the medical 
evidence of record shows that the Veteran was not treated for 
back problems until 1977, approximately 17 years after 
separation from service and there are no records showing a 
diagnosis of a thoracolumbar spine disability until 2001.  
The only evidence indicating the Veteran "suffered an event, 
injury or disease in service" is his own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination.  The Court has held, in circumstances similar 
to this, where the supporting evidence of record consists 
only of a lay statement, that VA is not obligated, pursuant 
to 5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the Veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to § 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under § 5103A 
to provide a Veteran with a medical examination or to obtain 
a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

III.	Service Connection

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Veteran seeks service connection for a thoracolumbar 
spine disability.  During the hearing, the Veteran testified 
that he slipped and fell while carrying a sack of potatoes 
during service.  He explained that he was sent to the 
dispensary and put on light duty for several weeks.  

The medical evidence of record shows that the Veteran has a 
current disability.  An October 2001 private hospital record 
shows an impression of mild to moderate acquired spinal 
stenosis secondary to central disc herniation and endplate 
osteophytic and severe degenerative disc disease at L5/S1.  
Additionally, the current VA treatment records show diagnoses 
of osteoarthritis and document the Veteran's intermittent 
complaints of pain.  

As already noted, the service treatment records are not 
available because they are fire-related.  The only records 
associated with the claims folder are limited morning reports 
from October 1959 and December 1959 that are negative for any 
documentation or notations regarding a back injury.  The NPRC 
also conducted a search of the morning and sick reports for 
any remarks pertaining to a back injury suffered by the 
Veteran.  The NPRC's response noted that the morning and sick 
reports were negative for any remarks of a back injury.  

The first post-service medical evidence documenting a 
thoracolumbar spine disability is the October 2001 private 
treatment records.  In October 2001, the private treatment 
records show that the Veteran reported that he slipped and 
fell on a wood floor the previous week and hit his lower 
back.  The records show that the Veteran reported severe back 
pain that was ongoing and unrelenting.  It was noted that an 
MRI scan showed an impression of spinal stenosis at L5-S1 
because the Veteran had a large central ruptured disc which 
was central and causing bilateral neuroforaminal 
encroachment.  The MRI scan also showed that the Veteran had 
significant degenerative disc disease at L5-S1.  The 
physician stated that the Veteran's degenerative disc disease 
was clearly the source of some back pain, but that the 
primary problem was the Veteran's herniated nucleus pulposus 
(HNP) at L5-S1.  The physician noted that the plan was for 
the Veteran to undergo an L5 laminectomy and diskectomy, L5-
S1.  

The subsequent October 2001 hospital records reveal that the 
Veteran underwent a lumbar laminectomy.  In the records 
following the surgery in November 2001, the Veteran reported 
that his back pain was much better.  In the February 2002 
private treatment record it was noted that the Veteran was 
doing very well.  A March 2002 private treatment record shows 
that the Veteran was 5 months post his L5-S1 laminectomy and 
that his back pain remained a 2/10.  

The Social Security Administration (SSA) records reveal that 
the Veteran also suffered a work injury in October 1991, 
prior to his laminectomy in October 2001.  The SSA records 
show that the Veteran's upper back, neck, and left shoulder, 
were injured during a work accident.  Although the accident 
only injured his upper back, neck and shoulders, the records 
also reveal that the Veteran specifically denied any previous 
history of injuries to his shoulders, neck, or back.  The 
Veteran only reported a history of a work-related injury to 
his right elbow and hand.  See February 1993 letter.  
Additionally, in the Veteran's application for Social 
Security benefits, the Veteran only mentioned the work injury 
in October 1991.  The Veteran did not make any mention of a 
thoracolumbar spine disability or that he suffered an injury 
during active military service.  

The VA treatment records from 2004 to 2007 reveal 
intermittent complaints of back pain and diagnoses of 
osteoarthritis.  

After a review of the medical evidence of record, the Board 
observes that there is no indication that the Veteran's 
thoracolumbar spine disability is related to active service.  
However, the Board acknowledges the letter submitted by one 
of the Veteran's private physicians (W.F.S., Jr., D.C.).  In 
the letter, Dr. W.F.S., Jr.  stated that he treated the 
Veteran for low back pain since 1977.   He explained that the 
Veteran originally injured his back in 1959, slipping and 
falling in the mess hall as a cook with the 82nd Airborne.  
Dr. W.F.S., Jr. also stated that the Veteran sought treatment 
in California in the 1960s and 1970s and continued to have 
recurrent problems through 1995, when he was last seen by Dr. 
W.F.S., Jr.  The Board recognizes Dr. W.F.S., Jr.'s opinion 
regarding the etiology of the Veteran's back pain; however, 
the opinion appears to be based solely on the Veteran's 
reported history.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record. Miller v. Brown, 
11 Vet. App. 345, 348 (1998).  While the Board may not ignore 
a medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Furthermore, although Dr. 
W.F.S., Jr. stated that he treated the Veteran from 1977 
until 1995, there are no medical records documenting any 
treatment for low back pain prior to 2001 and there is no 
evidence that the Veteran sought treatment in California.  In 
relation to the other medical evidence of record and the 
deficiencies of the opinion, the Board affords limited 
probative value to Dr. W.F.S. Jr.'s letter.  

As explained above, the record does not contain any competent 
medical evidence of a thoracolumbar spine disability until 
years after the Veteran's separation from active service.  
Indeed, Dr. W.F.S., Jr. stated that he did not treat the 
Veteran until 1977, more than 17 years after the Veteran's 
separation from service.  Additionally, the medical evidence 
of record does not show a diagnosis of a thoracolumbar spine 
disability until 2001.  The Court has indicated that the 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that Veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact).  Furthermore, the Veteran did not submit a 
claim for a thoracolumbar spine disability until 2005, more 
than 40 years after his separation from active service.  See 
Shaw v. Principi,   3 Vet. App. 365 (1992) (a Veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).

Consideration has also been given to the Veteran's 
contentions and the lay statements from his friends and 
family stating that the Veteran suffered from a chronic back 
disability since active service.  The Board notes that a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Unlike varicose veins under Barr and a 
dislocated shoulder under Jandreau, a disorder that was 
indicated in the medical record to exist years after service, 
or a finding that one disorder is related to another 
disorder, is not a condition capable of lay diagnosis.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In any event, the Board finds that the Veteran's statements 
and the other lay statements regarding the onset of the 
Veteran's back disability are outweighed by the post-service 
treatment records (indicating a disorder that began years 
after service) cited above.  Although the lay statements 
attest to the chronicity of the Veteran's thoracolumbar spine 
disability, there is no competent medical evidence showing 
continuity of treatment since separation from service.  The 
Board therefore finds that the competent evidence weighs 
against a grant of service connection.  

Lastly, the Board notes that where a Veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  The 
first competent medical diagnosis of arthritis of the 
thoracolumbar spine is in a 2001 private treatment record, 
more than 40 years after the Veteran's separation from 
service.  There is no evidence of record to support a finding 
that arthritis was present to a compensable degree within the 
first postservice year.  Therefore, service connection on a 
presumptive basis is not warranted.

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for a thoracolumbar spine disability.  
Thus, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a thoracolumbar spine 
disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


